Citation Nr: 0737653	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  05-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for hearing loss, including 
as due to service-connected jaw disability. 


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1943 to November 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision.  In April 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007) on the record at the 
April 2007 hearing.  However, inadvertently, the case was not 
advanced on the docket and the Board sincerely apologizes for 
any inconvenience as a result of this oversight. 

In a July 2005 rating decision, the RO denied service 
connection for tinnitus and the veteran did not file a timely 
appeal.  At his April 2007 hearing, the veteran appeared to 
raise a claim to reopen service connection for tinnitus.  As 
this issue has not been developed for appeal, the Board 
refers it to the RO for appropriate consideration.  


FINDING OF FACT

The preponderance of the evidence is against finding that 
current hearing loss is related to service.  


CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service and 
sensorineural hearing loss may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 
3.385, 4.85 (2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in May 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim for; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.   

In May 2006, the RO also notified the veteran of the process 
by which initial disability ratings and effective dates are 
established.  Although this latter notice was not provided 
prior to the initial adjudication of the claim, such error 
was harmless given that service connection is being denied, 
and as such, no rating or effective date will be assigned 
with respect to the veteran's hearing loss.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured and the veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

Analysis

The veteran essentially contends that his military 
occupational specialty as a switchboard operator assigned to 
a field artillery unit was a contributing factor to his 
hearing loss.  He has also asserted that hearing loss is 
secondary to service-connected jaw disability; however, he 
appears to retract his claim under this theory of entitlement 
in his VA Form 9 dated in June 2005.  In any case, the Board 
will review the veteran's claim on both a direct and 
secondary basis.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  An 
examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
pure tone audiometry test.  38 C.F.R. § 4.85(a).

Service medical records are negative for any findings of 
hearing loss.  In fact, the examination report at service 
separation noted that whispered voice was 15/15.  

The claims folder contains a June 2004 private audiogram.  
The private audiologist did not provide numerical values for 
pure tone decibel loss, and it is not shown that the results 
of the word recognition test, in percentages, were obtained 
using the Maryland CNC test.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
While that report cannot be used for VA purposes, there are 
more recent hearing tests in the record.   

The veteran currently has hearing loss as the March 2005 VA 
examination report noted the following pure tone thresholds, 
in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
35
50
70
85
LEFT
25
35
55
70
80

Word recognition was 58 percent in the right ear and 52 
percent in the left ear; the examiner noted bilateral and 
symmetric high frequency emphasis sensorineural hearing loss.  
The examiner reviewed the claims folder in conjunction with 
examination of the veteran.  He indicated that there was no 
evidence in the military records to support a claim of 
hearing loss given normal entrance and discharge physical 
examinations, a normal physical examination suggesting normal 
ears in 1951, and the absence of any presumptive filing for 
hearing loss within a year of service discharge.  The 
examiner noted that the veteran indicated that he first 
became aware of noticeable hearing loss in the 1960's.  
Therefore, the examiner found that it was at least likely as 
not that the veteran's hearing loss was sustained or 
exacerbated after military service.

A May 2006 VA examination report noted the following pure 
tone thresholds, in decibels, confirming the veteran's 
hearing loss:







HERTZ



500
1000
2000
3000
4000
RIGHT
30
45
60
75
100
LEFT
35
40
60
70
75

The examiner noted that word recognition was 64 percent in 
the right ear and 60 percent in the left ear.  He also noted 
mild dropping to moderate/severe sensorineural hearing loss 
in both ears

Based on the evidence, the Board finds that hearing loss is 
not warranted on a direct basis.  While the veteran currently 
has hearing loss, there is no competent medical evidence 
suggesting that current hearing loss is related to service.  
Service medical records, including the examination report at 
service discharge, were negative for hearing loss.  The first 
medical evidence of hearing loss in the record was possibly 
in June 2004, which was 59 years after service discharge.  
However, the veteran has stated that the first indication of 
hearing loss was in the 1960's, which in any case is still 
over 15 years after service discharge.  The lengthy period 
without treatment and lack of documented evidence of 
continuity of symptomatology weighs against the claim.  
Furthermore, there is no opinion which provides a nexus 
between current disability and service.  In fact, the March 
2005 VA examiner found that current hearing loss was likely 
sustained/exacerbated after service.

At the beginning stages of this appeal, the veteran claimed 
service connection for hearing loss secondary to service-
connected jaw disability.  Establishing service connection on 
a secondary basis essentially requires evidence sufficient to 
show: (1) that a current disability exists; and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  38 C.F.R. §§ 3.303, 3.310.  
While the veteran current has hearing loss and is service-
connected for numbness of jaw due to left carotid artery 
surgery, there is no competent medical evidence that hearing 
loss was caused or aggravated by the service-connected jaw 
disability.  In fact, a March 2005 VA ear disease examination 
report noted that current evidence did not demonstrate any 
relationship between the veteran's left sided hearing loss 
and his carotid surgery.  Therefore, service connection on a 
secondary basis is denied. 

In adjudicating this claim, the Board has assessed the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir., 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. Jun. 15, 
2007), the United States Court of Appeals for Veterans Claims 
(Court), citing Layno v. Brown, 6 Vet. App. 465, 467-69 
(1994), emphasized that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the Federal Circuit, citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability, i.e. noise 
exposure due to military occupational specialty as a 
switchboard operator during service and/or secondary to 
service-connected jaw disability.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to render an opinion as to the cause or etiology of his 
current hearing loss disability because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's hearing loss is related to service, 
including secondary to service-connected jaw disability.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hearing loss, including as due to 
service-connected jaw disability, is denied. 





____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


